Citation Nr: 0508890	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-06 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
degenerative joint disease of the left knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board on appeal from an August 
2001 rating decision in which the RO denied a rating greater 
than 20 percent for post-traumatic degenerative joint disease 
of the left knee.  The RO received a notice of disagreement 
(NOD) in December 2001 and the RO issued a statement of the 
case (SOC) in March 2002.  The veteran's substantive appeal 
was received in May 2002.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for an increased rating for post- 
traumatic degenerative joint disease of the left knee has 
been accomplished.

2. The veteran's post-traumatic degenerative joint disease of 
the left knee is productive of severe osteoarthritis and 
demonstrated by mild thigh atrophy, some instability, 
complete loss of medial joint space, joint effusion, 
occasional buckling, crepitation, chondromalacia, and pain.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in the veteran's favor, the 
criteria for an 30 percent, but no higher, rating for post- 
traumatic degenerative joint disease of the left knee are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 2002 SOC, the August 2004 supplemental 
statement of the case (SSOC), and the RO's letters of July 
2001 and March 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim. 

The Board also finds that the notice letters of July 2001 and 
March 2004 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that evidence was needed to show the post-
traumatic degenerative joint disease of the left knee had 
worsened.  The letter also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence.  He was also specifically advised to submit 
evidence in his possession.  Pursuant to the aforementioned 
document, the veteran has also been afforded the opportunity 
to present evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s). As explained above, 
all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.

As noted above, the RO issued the March 2002 SOC and August 
2004 SSOC explaining what was needed to substantiate the 
veteran's claim for an increased rating and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of July 2001 and March 2004, and 
requested information and evidence needed to support his 
claim.  The record shows that the veteran provided proper 
authorization to allow the RO to obtain private medical 
records and that those records have been associated with the 
claims file.  The veteran was scheduled for a VA examination, 
but he failed to report.  Moreover, he has not shown just 
cause for his failure to report for the examination.  
Significantly, neither the veteran nor his representative has 
specifically identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 


II.  Background

Service connection for post-traumatic degenerative joint 
disease of the left knee was established in a July 1997 
rating decision based on evidence of a left knee injury and 
treatment in service and post-service evidence of 
degenerative joint disease of the left knee.  

Private medical records from Richard Salzer, M.D., indicate 
the veteran was seen in March 2001 with left knee complaints 
that were more symptomatic than when he was seen a few years 
earlier.  The veteran reported that his knee hurt more 
ascending than descending stairs.  He also complained of 
monthly knee buckling, near constant aching, and pain at 
night.  Reportedly, he could only walk three blocks before 
his knee became sore.  Upon examination of the left knee, 
there was full flexion minus about three fingerbreadths.  
Squats were possible, but painful, and crepitation was noted.  
There was some evidence of medial/lateral instability.  There 
was also mild medial joint line tenderness and mild to 
moderate patellofemoral disease.  X-rays revealed a complete 
loss of the medial joint space, plus patellofemoral and 
lateral compartment disease.  The diagnosis was severe 
osteoarthritis of the left knee.  The plan was to try to get 
the veteran approved for an unloader brace.

The veteran underwent a VA examination in August 2001.  He 
complained of severe left knee pain that awakened him at 
night.  On examination of the left knee, there was no 
swelling, increased heat, or erythema about the joint.  Full, 
painless range of motion of the knee was demonstrated with 
mild crepitus.  There was no evidence of varus-valgus laxity, 
and quad and hamstring strength was full.  Sensation to light 
touch was intact of the left leg.  A patellar grind test was 
negative and the veteran's gait was within normal limits.  X-
rays did not reveal any significant interval change.  
Degenerative changes, particularly of the medial tibiofemoral 
joint space of the left knee were shown.

Dr. Salzer again saw the veteran, in February 2002.  The 
veteran complained of aches and soreness in the left knee.  
He reported that pain followed athletic activities despite 
the use of Advil and ice to relieve symptoms; therefore, he 
was prevented from engaging in such activities.  The veteran 
denied locking/or catching of the left knee, but indicated 
that it became stiff.  Additional complaints were consistent 
with his previous examination with the physician.  Upon 
examination of the left knee, medial/lateral instability was 
again noted.  Mild to moderate medial joint line tenderness 
was noted and there was minimal to mild atrophy of the thigh.  
X-rays of the left knee revealed complete loss of the medial 
joint space (bone on bone).  Future options discussed 
included total knee replacement.

In June 2002, the veteran underwent an MRI at Teaneck 
Radiology Center.  The scan revealed maceration of the 
medical meniscus, with related marginal osteophytosis and 
subchondral marrow changes.  There was thickening of the 
medial collateral ligament, which was presumed related to 
altered mechanical stresses in the setting of the medial 
meniscal maceration.  There was a possible nondisplaced tear 
of the anterior horn of the lateral meniscus, small to 
moderate sized joint effusion with suspected synovial 
thickening, and chondromalacia patellae.

Private medical records from Lawrence L. Livingston, M.D., 
dated in April 2003 noted the medical history of the 
veteran's left knee.  Examination of the left knee revealed a 
slight varus deformity.  Extension was full and flexion was 
to 100 degrees.  In June 2003, treatment notes indicate anti-
inflammatories have not been effective in relieving 
discomfort in the left knee.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The RO has rated the veteran's left knee disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5257, indicating that it is an unlisted condition rated 
as analogous to other impairment of the knee.  Traumatic 
arthritis is not an unlisted condition, however, the Board 
presumes the RO rated the left knee disability in this manner 
in order to incorporate other related symptoms that otherwise 
would not be considered if rated strictly on the basis of 
arthritis.  Although Diagnostic Code 5257 refers generally to 
recurrent subluxation or lateral instability, it is also 
applicable to impairment not otherwise specified in the 
rating codes.  Under this code, a 10 percent evaluation is 
warranted for slight impairment, a 20 percent evaluation is 
warranted for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.

Objective medical evidence shows that the veteran's left knee 
has some lateral instability, complete loss of the medial 
joint space resulting on bone on bone, crepitation, varus 
deformity, chondromalacia, and severe osteoarthritis.  Also 
noted were mild atrophy of the left thigh and joint effusion.  
Subjectively, the veteran had occasional buckling and pain, 
which decreased his activities to include walking no more 
than a few blocks without pain.

In this case,  given the severity of the degenerative joint 
disease in the veteran's left knee, his credible complaints 
of pain, the examination findings noted above, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
an increase in rating, to 30 percent, for severe impairment 
of the right knee under Diagnostic Code 5257, is warranted..  
See 38 C.F.R. §§ 3.102, 4.3.

The Board also finds, however, that no higher evaluation is 
warranted on any basis.

Considering the potentially applicable diagnostic codes 
pursuant to which more than a 30 percent rating is 
assignable, the Board notes there simply is no evidence of, 
or disability comparable to ankylosis of the knee.  See 38 
C.F.R. §4.71a, Diagnostic Codes 5256 (2004) [Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992)].  Nor is there impairment 
of the tibia or fibula so as to warrant assignment of any 
higher rating under Diagnostic Code 5262.  

Moreover, because the veteran's left knee is shown to involve 
both arthritis (resulting in limited and painful motion), and 
instability, separate ratings may be assigned for each 
disability.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and 9-98.  In the present case, however, if 
arthritis and instability of the knee were rated separately, 
they would not result in a combined rating or separate 
ratings greater than 20 percent.

While some left knee instability was found on examinations, 
this suggests a very limited amount of instability and 
amounts to no more than slight impairment and a 10 percent 
rating pursuant to Diagnostic Code 5257.  Traumatic arthritis 
is found under Diagnostic Code 5010, which in turn is rated 
according to Diagnostic Code 5003, degenerative arthritis.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  The 
criteria for rating degenerative arthritis involves 
limitation of motion, and the criteria for rating limitation 
of flexion and extension are found in Diagnostic Codes 5260 
and 5261.  There is no indication that flexion is limited to 
45 degrees or extension is limited to 10 degrees, which is 
required to warrant ratings of 10 percent based on limitation 
of flexion and extension.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Thus, rated separately, the veteran 
could be assigned a 10 percent rating for instability and a 
noncompensable rating for arthritis.  At best, evidence 
suggestive of thigh atrophy, crepitation, joint effusion, and 
pain would allow for assignment of a 10 percent rating for 
arthritis (see Diagnostic Code 5003), but, again, the 
combined rating with instability would be no more than 20 
percent.  

Since the veteran's left knee disability encompasses symptoms 
beyond limitation of motion and instability, the Board finds 
that it is more advantageous for the veteran's left knee 
disability to be rated solely under Diagnostic Code 5257, in 
order to adequately take into account these other related 
symptoms shown by the record.  [Parenthetically, the Board 
points out that, while it is possible that findings from 
further examination could have yielded more favorable 
results, the veteran failed to appear for a VA examination 
that was scheduled pursuant to a directive in the Board's 
October 2003 remand.]  

Finally, the Board finds that 38 C.F.R. § 3.321(b)(1) (cited 
to in the March 2002 SOC) provides no basis for assignment of 
more than a 30 percent rating for post-traumatic degenerative 
joint disease of the left knee on an extra- schedular basis.  
In the absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board concludes that a 30 
percent, but no higher, rating for service-connected 
traumatic arthritis of the right knee is warranted.


ORDER

A 30 percent rating for post-traumatic degenerative joint 
disease of the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


